                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                              WESTERN DMSION
                                No. S:16-CR-81-D



UNITED STATES OF AMERICA,                    )
                                             )
                 v.                          )              ORDER
                                             )
JERMAINE LAWRENCE JOHNSON,                   )
                                             )
                            Defendant.       )

       The United States shall file a response to defendant's motion to reduce sentence [D.E. 90].

The response is due not later than August 28, 2020.

       SO ORDERED. This        4   day of August 2020.


                                                         Jtirnst Diwi.        ill
                                                         United States District Judge




            Case 5:16-cr-00081-D Document 91 Filed 08/04/20 Page 1 of 1
